DETAILED ACTION

Reasons for Allowance

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant is claiming: A catch arm for a door locker unit, of a vehicle door, comprising: at least one elongated body with a) at least one catch arm head, arranged at a first end of the catch arm, as an end stop element and b) at least one opening, arranged at a second end of the catch arm, for articulated pivoting with respect to a bearing on which the catch arm is mounted, wherein the catch arm is formed at least partially from at least one fibre-reinforced plastics material, wherein continuous fibres are provided as fibres of the fibre-reinforced plastics material and at least one thermoplastic material is provided as a matrix material of the at least one fibre-reinforced plastics material and the fibres are arranged as an insert in at least one overmoulding material of the catch arm as at least one thermoplastic prepreg, and wherein layers of fibres in the prepreg comprise a two or three-dimensional textile reinforcing composite within the thermoplastic matrix material.
The prior art of record lacks at least the combination of a catch arm for a door locker unit, wherein the catch arm is formed at least partially from at least one fibre-reinforced plastics material, and wherein continuous fibres are provided as fibres of the fibre-reinforced plastics material and at least one thermoplastic material is provided as a matrix material of the at least one fibre-reinforced plastics material and the fibres are arranged as an insert in at least one overmoulding material of the catch arm as at least one thermoplastic prepreg. Examiner notes that Applicants “continuous” fibres are shown in at least Figures 12-14 and described in at least paragraphs [0052-0055] of Applicants specification. For example, See specifically paragraphs [0052-0054], “the reinforcing ring 32 may for example consist of organo sheet or be formed as a thermoplastic prepreg, that is to say in particular from continuous fibres that are embedded in a plastics matrix. The running-around closed reinforcing ring 32 is reversed at both ends of the catch arm 1”, and “As revealed in particular by Figure 14, the reinforcing ring 32 produced from continuous fibres or at least one band of fibres lies approximately perpendicularly in relation to the alignment of the inserts 30”, and “Long fibres are not continuous and are aligned with less definition than is possible with continuous fibres”. Examiner further notes that the prior art of record additionally lacks the above combination in addition to the claimed configuration “wherein layers of fibres in the prepreg comprise a two or three-dimensional textile reinforcing composite within the thermoplastic matrix material”. Therefore, the art of record does not anticipate or make obvious these limitations in combination with the overall claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634